Winslow, J.
The salutary rule that, where a voluntary conveyance is made by an aged person of his entire property, without consideration, to one who stands in a position of trust and confidence to him, under circumstances of se-*28erecy, tbe burden of proof is upon tbe grantee to show that tbe conveyance was untainted with undue influence or fraud, bas been frequently laid down by tbis court. Davis v. Dean, 66 Wis. 100; Cole v. Getzinger, 96 Wis. 559. Tbe county judge rightly concluded that tbis was sucb a case, and, being sucb a case, that tbe evidence was not sufficient to overcome tbe presumption of undue influence and fraud.
By the Court.— Judgment affirmed.